United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 18-1252                                                September Term, 2019
                                                            FILED ON: August 14, 2020

ENABLE MISSISSIPPI RIVER TRANSMISSION, LLC AND ENABLE GAS TRANSMISSION, LLC,
                    PETITIONERS

v.

FEDERAL ENERGY REGULATORY COMMISSION,
                  RESPONDENT

AMERICAN AIRLINES, INC., ET AL.,
                    INTERVENORS


Consolidated with 18-1254


                            On Petitions for Review of Orders of the
                            Federal Energy Regulatory Commission


       Before: SRINIVASAN, Chief Judge, ROGERS and WILKINS, Circuit Judges

                                      JUDGMENT

    These petitions for review of orders of the Federal Energy Regulatory Commission were
presented to the Court and briefed and argued by counsel. The Court has afforded the issues full
consideration and has determined that they do not warrant a published opinion. See D.C. CIR. R.
36(d). For the following reasons, it is

     ORDERED AND ADJUDGED that the petitions for review be DISMISSED AS MOOT.

     Enable Mississippi River Transmission, LLC, together with Enable Gas Transmission, LLC,
filed a petition for review of the Federal Energy Regulatory Commission’s Revised Policy
Statement on Treatment of Income Taxes, Inquiry Regarding the Commission’s Policy for
Recovery of Income Tax Costs, 162 FERC ¶ 61,227 (Mar. 15, 2018), and of its Order on Rehearing
of the same, Inquiry Regarding the Commission’s Policy for Recovery of Income Tax Costs, 164
FERC ¶ 61,030 (July 18, 2018). Enable Miss. River Transmission, LLC v. FERC, No. 18-1252.
                                               1
SFPP, L.P. also petitioned for review of these orders, SFPP, L.P. v. FERC, No. 18-1254, and the
petitions were consolidated. These petitions assert a facial challenge to FERC’s statement of its
policy regarding income-tax allowances for master limited partnership pipelines.

        In a companion case argued on the same day as these consolidated facial challenges, SFPP,
L.P. disputed the application in its individual rate case of the policy announced in the orders here
under review. SFPP, L.P. v. FERC, 19-1067. Faced with a similar situation in the companion
cases of Canadian Ass’n of Petroleum Producers (“CAPP”) v. FERC, 487 F.3d 973 (D.C. Cir.
2007) (per curiam) (facial challenge), and ExxonMobil Oil Corp. v. FERC, 487 F.3d 945 (D.C.
Cir. 2007) (per curiam) (as-applied challenge), we noted in the former case the existence of
“substantial issues of both standing and ripeness,” but found it unnecessary to “address these
threshold issues” because of our resolution in the as-applied case of the merits arguments proffered
by the facial petitioners, CAPP, 487 F.3d at 974 (citing ExxonMobil, 487 F.3d 945). We therefore
dismissed CAPP’s challenge as moot in light of our decision in ExxonMobil. Id.

        When questioned at oral argument on the applicability of CAPP, and specifically whether
the instant petitions presented any substantive challenge to the at-issue policy that would not be
resolved in the as-applied case, counsel for the instant petitioners identified no such challenge, but
instead iterated the importance of there being “some forum in which to challenge this policy.”
Oral Arg. Recording 14:29-15:11, 16:13-16:33; see generally id. 14:29-18:28.

        This forum has been provided in the as-applied case, SFPP, L.P. v. FERC, No. 19-1067
(decided July 31, 2020). Therefore, and in light of both CAPP and our resolution, in SFPP, L.P.,
of the merits arguments raised here, we dismiss the instant petitions for review as moot. See CAPP,
487 F.3d at 974.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate herein until seven days after resolution of any timely
petition for rehearing or petition for rehearing en banc. See FED. R. APP. P. 41(b); D.C. CIR. R.
41(a)(1).
                                            Per Curiam

                                                              FOR THE COURT:
                                                              Mark J. Langer, Clerk

                                                      BY:     /s/
                                                              Daniel J. Reidy
                                                              Deputy Clerk




                                                  2